                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 GREGORY D. VALENTINE,                            )
                                                  )
         Petitioner,                              )
                                                  )
 v.                                               )   NO. 3:17-cv-01029
                                                  )
 KEVIN GENOVESE, Warden,                          )
                                                  )
         Respondent.                              )

                                   MEMORANDUM OPINION

        Gregory Valentine filed a pro se petition for the writ of habeas corpus under 28 U.S.C.

§ 2254 (“Petition”) (Doc. No. 1), Respondent filed a response (Doc. No. 7), and Petitioner filed a

reply (Doc. No. 13). Petitioner then filed a motion to amend (Doc. No. 18), to which Respondent

filed a response (Doc. No. 27), and Petitioner filed a reply (Doc. No. 28). Petitioner also filed a

motion for discovery. (Doc. No. 23.) As explained below, the Petition will be denied, the motion

to amend will be denied as moot, and the motion for discovery will be denied as well. This action

will be dismissed.

I.      Procedural Background

        In December 2009, a Sumner County grand jury indicted Petitioner and five co-defendants

for “twenty counts of identity theft, six counts of criminal simulation, one count of forgery, one

count of theft of property valued at $10,000 or more but less than $60,000, and one count of money

laundering.” State v. Valentine, No. M2012-02487-CCA-R3-CD, 2013 WL 4068607, at *1 (Tenn.

Crim. App. Aug. 13, 2013) (“Valentine II”). The grand jury also indicted just Petitioner for “one

count of filing a false police report.” Id.
       As part of a plea agreement negotiated by counsel, Petitioner entered “best interest” pleas

to these counts. (Doc. No. 6-1 at 3–6, 8–33 (judgments); Doc. No. 6-3 at 13 (plea agreement).)

The parties agreed that Petitioner would receive “an effective sentence of twelve years and eight

months, with service of thirty-two months at seventy-five percent in confinement at the county jail

followed by service of ten years at thirty percent on state probation.” Valentine II, 2013 WL

4068607, at *1. On October 14, 2010, Sumner County Judge Dee David Gay held a hearing and

accepted the plea agreement. (Doc. No. 6-3 at 54, 60, 64, 69 (transcript).)

       In a pro se motion dated October 15, 2010—one day after the plea hearing—Petitioner

requested to withdraw his pleas. (Doc. No. 6-1 at 34–36.) He filed two more similar motions dated

October 17 (id. at 39–40) and October 18 (id. at 37–38). Judge Gay denied the motions without a

hearing. (Id. at 41.) Petitioner appealed. (Id. at 42–44.) The Tennessee Court of Criminal Appeals

(“TCCA”) reversed the trial court’s judgment and remanded for an evidentiary hearing. State v.

Valentine, No. M2010–02356–CCA–R3–CD, 2012 WL 3263117, at *1 (Tenn. Crim. App. Aug.

10, 2012) (“Valentine I”). Judge Gay held an evidentiary hearing, at which Petitioner was

represented by counsel, and again denied the motions at the conclusion of the hearing. (Doc. No.

6-7 at 116–23 (transcript).) Petitioner appealed, and the TCCA affirmed the trial court’s judgment.

Valentine II, 2013 WL 4068607, at *1, 14. The Tennessee Supreme Court denied discretionary

review on December 12, 2013. (Doc. No. 6-14.)

       In April 2014, Petitioner filed a pro se petition for post-conviction relief. (Doc. No. 6-15

at 3–16.) He asserted three claims: “(1) his guilty plea was unlawfully induced or involuntary, (2)

his conviction was based on the use of a coerced confession, and (3) he received ineffective

assistance of counsel.” Valentine v. State, No. M2014-00977-CCA-R3-PC, 2015 WL 274181, at

*5 (Tenn. Crim. App. Jan. 21, 2015) (“Valentine III”). Judge Gay summarily dismissed the



                                                 2
petition. (Doc. No. 6-15 at 71–73.) In doing so, he concluded that Petitioner’s first and third claims

were previously raised and rejected, and that his second claim was waived. (Id.) The TCCA agreed

with the disposition of the first and second claims, but not the third. Valentine III, 2015 WL

274181, at *7. That is, the TCCA concluded that Petitioner’s claim for ineffective assistance of

counsel should not have been dismissed without an evidentiary hearing. Id. The TCCA, therefore,

reversed the judgment on this claim and “remanded for appointment of counsel and the opportunity

to amend the petition for post-conviction relief pursuant to Tennessee Code Annotated section 40-

30-107.” Id. On remand, Judge Gay appointed counsel (Doc. No. 6-19 at 97), allowed an

opportunity to amend (id. at 101), and set an evidentiary hearing (id.).

       On May 8, 2015—before the evidentiary hearing and acting through counsel—Petitioner

filed a motion requesting that Judge Gay recuse himself from any further proceedings involving

Petitioner. (Doc. No. 6-19 at 102–03.) On June 26, Judge Gay held a hearing and denied the

motion. (Doc. No. 6-22 at 11–15) (transcript).)

       Meanwhile, Petitioner did not amend the pro se post-conviction petition. (Doc. No. 6-23

at 52–53 (transcript of March 11, 2016 evidentiary hearing).) Accordingly, Judge Gay held an

evidentiary hearing limited to the ineffective assistance of counsel claim remaining from

Petitioner’s original petition. (Id.) He denied the petition in a written order. (Doc. No. 6-20 at 3–

8.) On appeal, Petitioner argued that the court erred by denying both his motion for recusal and his

post-conviction petition. (Doc. No. 6-27 at 5 (Petitioner’s appellate brief).) The TCCA affirmed.

Valentine v. State, No. M2016-00854-CCA-R3-PC, 2017 WL 716015, at *10 (Tenn. Crim. App.

Feb. 23, 2017) (“Valentine IV”). The Tennessee Supreme Court denied Petitioner’s application

for permission to appeal on May 18, 2017. (Doc. No. 6-30.) Petitioner then filed a timely pro se

habeas corpus Petition in this Court. (Doc. No. 1.)



                                                  3
II.    Factual Background

       At the plea hearing, the Assistant District Attorney (“ADA”) provided a factual basis for

Petitioner’s “best interest” plea. The ADA stated that Maurice Reed, one of Petitioner’s co-

defendants who was “eventually dismissed in favor of Federal prosecution,” opened an account

with Bank of America under the name “Greg Shapiro” around 9:30 a.m. on September 30, 2009.

(Doc. No. 6-3 at 55–56.) Soon thereafter, Reed went to a Madison branch, and the bank “made a

transfer from the real Greg Shapiro’s account to the bogus Greg Shapiro account [Reed] had just

created.” (Id. at 56–57.) According to the ADA, the bank “transferred $16,000” and Reed

“withdrew $7,500.” (Id. at 57.) Reed also “withdrew another $7,500” from a Hendersonville

branch “later that day.” (Id.)

       Yolanda Carter, another one of Petitioner’s co-defendants later “taken for Federal

prosecution,” entered the Hendersonville branch around 2:00 p.m. that afternoon. (Id. at 56–57.)

Carter “attempted to start an account under the name of Gail Shapiro.” (Id. at 57.) Bank of America

notified the Hendersonville branch of fraudulent activity, and someone at the branch called the

Hendersonville Police Department (“HPD”). (Id. at 55, 57.) The caller reported a female “member

of a fraud ring who had perpetrated identity theft” in the branch, and eventually said that the

suspect “was leaving the bank and fleeing the premises.” (Id. at 55.)

       HPD officers driving by the branch “saw the woman fleeing the bank,” and “heard the call

almost immediately.” (Id. at 55–56.) The officers saw her get into a “rental van out of California”

that contained a total of six people, including Carter, Reed, and Petitioner. (Id. at 56–58.) The

police questioned the suspect, and she said that her name was “Gail Shapiro, which [was] the name

on the identification” she used at the bank. (Id.) The five other people in the van stated that they

“didn’t know her” and “had just picked her up.” (Id.) The HPD’s subsequent investigation,



                                                 4
however, established these six individuals “had been together for days and had been traveling

across the country.” (Id.) In the van, police later found “numerous false identifications,” as well as

scraps of paper with “bank account holder’s names, social security numbers, account number[s],

date[s] of birth, sometimes mother’s maiden name[s].” (Id. at 57.)

        The ADA stated that, “according to the State’s information,” Petitioner was “the leader of

this enterprise, at least the highest ranking person of the enterprise that was in the van.” (Id. at 58.)

The ADA connected these facts to Petitioner’s charges as follows:

        Criminal Simulation for the fake IDs. Identity Theft for the information on the
        many pieces of paper regarding the individual account holders. False Report for
        saying that the defendant who was later determined to be Yolanda Carter was Gail
        Shapiro. Theft over $10,000 relating to the $15,000 that was removed from Greg
        Shapiro’s bank account. Forgery for Maurice Reed signing the name of Gregory
        Shapiro on the bank documentation to open the false bank account that morning in
        Hendersonville, and identity theft for his use of Greg Shapiro’s name at that time,
        and one Identity Theft count for Yolanda Carter using Gail Shapiro’s name. . . .

        There is a money laundering charge that is Money Laundering by Promotion of a
        Criminal Enterprise by Reinvesting Criminal Proceeds . . . under [Tennessee Code
        Annotated section 39-14-]903(b) of the money laundering [statute]. That is for the
        deposit of $100 that went in to start the bogus account on that morning in the name
        of Greg Shapiro.

(Id. at 57–58.)

III.    Asserted Claims

        Petitioner asserts two claims. The first claim is “[w]hether the Court of Criminal Appeal[s]

erred in affirming the trial court[’]s denial of [Petitioner’s] motion to recuse.” (Doc. No. 1 at 5.)

The second claim is “[w]hether the Court of Criminal Appeals erred in affirming the trial court[’]s

denial of [Petitioner’s] motion.” (Id. at 7.)

IV.     Standard of Review

        The authority for federal courts to grant habeas relief to state prisoners is provided by the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Harrington v. Richter, 562

                                                   5
U.S. 86, 97 (2011). Under AEDPA, a habeas claim “adjudicated on the merits” in state court cannot

be the basis for federal relief unless the state court’s decision was: (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States”; or (2) “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). Thus, “[t]he question

under AEDPA is not whether a federal court believes the state court’s determination was incorrect

but whether that determination was unreasonable—a substantially higher threshold.” Schriro v.

Landrigan, 550 U.S. 465, 473 (2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).

       Under Section 2254(d)(1), a state court’s decision is “contrary to” clearly established

federal law “‘if the state court applies a rule that contradicts the governing law set forth in

[Supreme Court] cases’ or ‘if the state court confronts a set of facts that are materially

indistinguishable from a decision [of the Supreme Court] and nevertheless arrives at a [different

result].’” Hill v. Curtin, 792 F.3d 670, 676 (6th Cir. 2015) (en banc) (quoting Lockyer v. Andrade,

538 U.S. 63, 73 (2003)). “Under the ‘unreasonable application’ clause of [Section] 2254(d)(1),

habeas relief is available if ‘the state court identifies the correct governing legal principle from

[the Supreme Court’s] decisions but unreasonably applies that principle to the facts of the

prisoner’s case.’” Id. (quoting Harris v. Haeberlin, 526 F.3d 903, 909 (6th Cir. 2008)). A state

court’s application is not unreasonable under this standard simply because a federal court finds it

“incorrect or erroneous”—instead, the federal court must find that the state court’s application was

“objectively unreasonable.” Id. (quoting Wiggins v. Smith, 539 U.S. 510, 520–21 (2003)).

       To grant relief under Section 2254(d)(2), a federal court must find that “the state court’s

factual determination was ‘objectively unreasonable’ in light of the evidence presented in the state

court proceedings.” Young v. Hofbauer, 52 F. App’x 234, 236 (6th Cir. 2002). State-court factual



                                                  6
determinations are only unreasonable “if it is shown that the state court’s presumptively correct

factual findings are rebutted by ‘clear and convincing evidence’ and do not have support in the

record.” Pouncy v. Palmer, 846 F.3d 144, 158 (6th Cir. 2017) (quoting Matthews v. Ishee, 486

F.3d 883, 889 (6th Cir. 2007)). “[I]t is not enough for the petitioner to show some unreasonable

determination of fact; rather, the petitioner must show that the resulting state court decision was

‘based on’ that unreasonable determination.” Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011)

(citing Byrd v. Workman, 645 F.3d 1159, 1172 (10th Cir. 2011)).

V.     Analysis

       As explained below, Petitioner exhausted his two claims in state court, and they are both

without merit.

       A.        Claim 1—Motion to Recuse

       Petitioner first asserts that the trial court erred in denying the motion to recuse he filed in

May 2015. (Doc. No. 1 at 5.) In the motion, Petitioner argued that there was a reasonable basis to

question Judge Gay’s impartiality because, in October 2011, Petitioner filed a disciplinary

complaint against Judge Gay with the Tennessee Court of the Judiciary. (Id.) The complaint was

summarily dismissed, and Judge Gay was notified of the complaint and dismissal shortly

thereafter. (Doc. No. 6-9 at 62.)

       At the hearing on the motion before Judge Gay, Petitioner specified that the motion was

based on Tennessee Supreme Court Rule 10, Rule of Judicial Conduct 2.11(a). (Doc. No. 6-22 at

6.) Likewise, on appeal, Petitioner argued this claim under only state law. (Doc. No. 6-27 at 14–

15.) The TCCA, in affirming the trial court’s judgment, analyzed this claim under only state law.

Valentine IV, 2017 WL 716015, at *6–7. Neither Petitioner, nor Judge Gay, nor the TCCA

referenced federal law throughout the proceedings on Petitioner’s motion to recuse.



                                                 7
       “[I]t is ‘not the province of a federal habeas court to reexamine state-court determinations

on state-law questions.’” Thomas v. Stephenson, 898 F.3d 693, 701 (6th Cir. 2018) (quoting

Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)). Thus, to the extent Petitioner is asserting that the

state courts erred in applying state law, Petitioner’s claim is not cognizable in this federal habeas

proceeding. See White v. Tennessee, No. 2:14-cv-116, 2017 WL 4364073, at *6-7 (E.D. Tenn.

Sept. 29, 2017) (dismissing as non-cognizable a federal habeas claim that state trial judge failed to

recuse under Tennessee Code of Judicial Conduct).

       In his reply, Petitioner essentially acknowledges this point of law to mean that he cannot

obtain relief under 28 U.S.C. § 2254(d)(1)—the section of AEDPA authorizing relief where the

state court’s decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law.” (Doc. No. 13 at 6.) Instead, Petitioner argues, he is asserting this claim

under 28 U.S.C. § 2254(d)(2), which may provide relief where a state court’s decision was “based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” (Doc. No. 13 at 6–7.)

       Petitioner’s theory of relief is fundamentally flawed. A federal court can grant a state

prisoner’s request for habeas relief “only on the ground that he is in custody in violation of the

Constitution or law or treaties of the United States.” 28 U.S.C. § 2254(a). In other words, to be

reviewable in federal court, a habeas claim must be premised on some underlying violation of

federal law. See Thomas, 898 F.3d at 700 (quoting Estelle, 502 U.S. at 67) (“[T]he Supreme Court

has ‘stated many times that federal habeas corpus relief does not lie for errors of state law.’”). For

this reason, “an error in the application of state law will be reviewed ‘only if it were so

fundamentally unfair as to violate the petitioner’s due process rights.’” Coleman v. Curtin, 425 F.

App’x 483, 485 (6th Cir. 2011) (quoting Coleman v. Mitchell, 244 F.3d 533, 542 (6th Cir. 2001)).



                                                  8
       Here, the trial court’s denial of Petitioner’s motion to recuse does not meet this standard.

Judge Gay held a hearing, and found that “there [was] nothing in the record at [that] particular

time that would cause [him] to have any apprehension about [his] ability to preside fairly and

impartially in [that] particular matter proceeding on a post-conviction relief [petition].” (Doc. No.

6-22 at 13–14.) He also found that “[t]here [was] nothing on the record that show[ed]

overbearingness or harshness or bias or unfairness[.]” (Id. at 14.) The TCCA considered

Petitioner’s arguments, thoroughly reviewed the record, and determined that the trial court did not

abuse its discretion in denying the motion. Valentine IV, 2017 WL 716015, at *1–7; see also Getsy

v. Mitchell, 495 F.3d 295, 311 (6th Cir. 2007) (quoting Bracy v. Gramley, 520 U.S. 899, 909

(1997)) (“[C]ourts ordinarily ‘presume that public officials have properly discharged their

duties.’”). Accordingly, Petitioner’s claim that the trial court erred in denying the motion to recuse

is not eligible for habeas review.

       B.      Claim 2—Motions to Withdraw Pleas

       The basis of Petitioner’s second claim is not immediately clear. (See Doc. No. 1 at 7 (listing

the ground for relief as the trial court’s error in “denial of [his] motion,” without specifying the

motion to which he is referring); but see id. (listing the supporting facts as “see attached -

ineffective asst. of counsel page 3, 4, 5 of appellant brief”).) Based on the procedural history of

this claim in the Petition and Petitioner’s reply, however, the Court liberally construes Claim 2 as

a challenge to the trial court’s denial of Petitioner’s motions to withdraw his pleas. (See id. (listing

the “[t]ype of motion or petition” as “pro-se motion to set aside”); Doc. No. 13 at 4 (stating that

Petitioner intended Claim 2 to challenge the trial court’s denial of “his motions to set aside or

withdraw his guilty pleas”).)




                                                   9
        To recap the background of this claim, Petitioner filed three pro se motions to withdraw

his pleas within one week of entering them. Petitioner sought to withdraw his pleas for three

reasons: (1) his attorney coerced him to plead by using his “baby[’s] mother as a bargaining tool”;

(2) “Johnson,” “Ross,” and “Young” 1 were supposed to have been released when he entered his

pleas, but they were not; and (3) “somewhat vague allegations of a misunderstanding between

[Petitioner] and the State concerning the negotiated plea agreement.” Valentine I, 2012 WL

3263117, at *1. The trial court summarily dismissed Petitioner’s motions without a hearing, and

the TCCA reversed and remanded for an evidentiary hearing. The trial court then held an

evidentiary hearing and denied the motions.

        On appeal, Petitioner argued that his pleas were not knowing and voluntary because his

counsel coerced him into entering his “best interest” pleas. Valentine II, 2013 WL 4068607, at

*11. The TCCA analyzed Petitioner’s claim under both state and federal law, and this Court will

consider each portion of the state court’s ruling in turn.

                1.      State Law

        After thoroughly summarizing the testimony from Petitioner’s October 2010 plea hearing,

the September 2012 evidentiary hearing on the motions to withdraw, and the trial court’s

evaluation of the credibility of the witnesses at the evidentiary hearing, the TCCA explained that

Tennessee Rule of Criminal Procedure 32(f) governed Petitioner’s motions. Valentine II, 2013

WL 4068607, at *1–12. Specifically, the TCCA noted that, “[b]ecause [Petitioner] filed his motion

to set aside his pleas after his sentence was imposed but before the judgments became final,” Rule

32(f) allowed him to withdraw his pleas “to correct manifest injustice.” Id. The TCCA went on to

conclude that Petitioner “failed to establish that manifest injustice warrants the setting aside of his


1
  These names refer to Takisha Johnson, Kevin Ross, and Howard Young—the co-defendants in Petitioner’s state
criminal case who were not dismissed in favor of Federal prosecution. (Doc. No. 6-6 at 3.)

                                                    10
pleas.” Id. at *134. Here, to the extent that Petitioner is attempting to challenge the state court’s

determination of this state-law issue, this claim is not a valid ground for federal habeas relief. See

Franks v. Lindamood, 401 F. App’x 1, 7 (6th Cir. 2010) (citing Estelle, 502 U.S. at 67–68) (finding

the TCCA’s application of the “manifest injustice” standard of Rule 32(f) to be outside the scope

of federal habeas review); see also Dickey v. Warden, Lebanon Corr. Inst., No. 1:08-cv-819, 2010

WL 92510, at *8 (S.D. Ohio Jan. 6, 2010) (collecting cases) (“[T]here is no federal constitutional

right, or absolute right under state law, to withdraw a guilty plea.”).

               2.      Federal Law

       As the TCCA noted, however, one of the circumstances that supports a showing of

“manifest injustice” under state law is that “the plea was not knowingly, voluntarily, and

understandingly entered.” Valentine II, 2013 WL 4068607, at *12 (citing State v. Crowe, 168

S.W.3d 731, 341 (Tenn. 2005)). Indeed, Petitioner specifically argued that his plea was unknowing

and involuntary due to his counsel’s coercion. Id. at *11. In the process of analyzing Petitioner’s

argument on this point, the TCCA accurately identified the federal standard for determining

whether a plea is knowing and voluntary:

       When analyzing the validity of a guilty plea, we follow the federal landmark case
       of Boykin v. Alabama, 395 U.S. 238 (1969), and the Tennessee landmark case of
       State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), superseded on other grounds by
       rule as stated in State v. Wilson, 31 S.W.3d 189, 193 (Tenn. 2000). State v. Pettus,
       986 S.W.2d 540, 542 (Tenn. 1999). In Boykin, the United States Supreme Court
       held that a trial court may not accept a guilty plea unless there is an affirmative
       showing that the guilty plea was “intelligent and voluntary.” 395 U.S. at 242. When
       accepting a guilty plea, the trial court is responsible for “canvassing the matter with
       the accused to make sure he has a full understanding of what the plea connotes and
       of its consequence.” Id. at 244. In Mackey, the Tennessee Supreme Court held that
       “the record of acceptance of a defendant’s plea of guilty must affirmatively
       demonstrate that his decision was both voluntary and knowledgeable, i.e., that he
       has been made aware of the significant consequences of such a plea; otherwise, it
       will not amount to an ‘intentional abandonment of a known right.’” 553 S.W.2d at
       340.



                                                 11
       The Tennessee Supreme Court has emphasized that a plea is not voluntary if it is
       the result of “‘[i]gnorance, incomprehension, coercion, terror, inducements, [or]
       subtle or blatant threats . . . .’” Blankenship v. State, 858 S.W.2d 897, 904 (Tenn.
       1993) (quoting Boykin, 395 U.S. at 242–43). A trial court must look at a number
       of circumstantial factors before determining whether a guilty plea is voluntary and
       intelligently made. Id. These factors include the following:

               the relative intelligence of the defendant; the degree of his
               familiarity with criminal proceedings; whether he was represented
               by competent counsel and had the opportunity to confer with
               counsel about the options available to him; the extent of advice from
               counsel and the court concerning the charges against him; and the
               reasons for his decision to plead guilty, including a desire to avoid a
               greater penalty that might result from a jury trial.

       Id. (citing Caudill v. Jago, 747 F.2d 1046, 1052 (6th Cir. 1984)).

Valentine II, 2013 WL 4068607, at *13.

       The TCCA then rejected Petitioner’s claim:

       [Petitioner’s] plea colloquy shows that he entered his best interest pleas voluntarily,
       that he was pleased with trial counsel’s representation, and that he understood the
       terms of the plea agreement and the rights he was waiving by entering his pleas.
       We conclude the transcript of the plea submission hearing is devoid of evidence
       that trial counsel coerced [Petitioner] into entering his best interest pleas. . . . In
       applying the aforementioned Blankenship factors, we note that by all accounts
       [Petitioner] was a very intelligent individual. The State concluded that [Petitioner]
       was the leader of an elaborate identity theft ring that had traveled across the country
       stealing money from individuals’ bank accounts. Trial counsel stated that
       [Petitioner] was meticulous about the details of his plea agreement, even to the
       point of requiring that a specific date for his release from jail be included in his plea
       agreement and judgments of conviction. Moreover, the trial court observed that
       [Petitioner] was “very assertive” regarding the terms of his plea agreement and
       knew what he wanted when it came to his case. Regarding [Petitioner’s] familiarity
       with criminal proceedings, the record shows that [Petitioner] had an extensive
       criminal history, which included convictions as a juvenile for one count of murder
       in the first degree, three counts of attempted murder, and one count of accessory
       for murder, at least one felony conviction as a[n] adult, and many misdemeanor
       convictions. [Petitioner’s] extensive criminal history as well as his assertiveness
       regarding the terms of his plea agreement in the instant case indicates that he was
       extremely familiar with criminal proceedings at the time he entered his pleas.
       Regarding whether [Petitioner] was represented by competent trial counsel and had
       the opportunity to confer with counsel regarding his options, the record shows that
       trial counsel properly advised him of his options at all stages of the proceedings
       and was able to procure an extremely favorable plea agreement for [Petitioner].

                                                  12
          Although [Petitioner] previously had been offered thirty years in confinement, trial
          counsel was able to convince the State to agree to thirty-two months at seventy-five
          percent in the county jail followed by ten years on state probation. The proof at the
          evidentiary hearing shows that trial counsel met with [Petitioner] several times,
          provided him with the relevant offer prior to the date of the plea submission hearing,
          and thoroughly discussed the offer with him. Regarding the extent of advice from
          counsel and the court regarding his charges, the record shows that both trial counsel
          and the court reviewed [Petitioner’s] charges with him extensively and informed
          him of the sentences he would face if he proceeded to trial. Finally, regarding the
          reasons for [Petitioner’s] decision to enter his pleas, the record indicates that
          [Petitioner] entered his pleas to avoid a greater penalty than what he might have
          received at trial and to have his co-defendants, including Johnson, the mother of his
          child, released for time served.

Id.

          The TCCA’s rejection of this this claim was neither contrary to, nor an unreasonable

application of, Supreme Court precedent, and it was not based on an unreasonable determination

of the facts before it. As reflected above, the TCCA reviewed transcripts of Petitioner’s plea

hearing and the evidentiary hearing on Petitioner’s motions to withdraw. During the plea colloquy,

Judge Gay asked Petitioner if he was entering his pleas “of his own free will,” and Petitioner

responded, “Yes, sir.” (Doc. No. 6-3 at 65.) Judge Gay also asked Petitioner if he signed and

understood the plea agreement, and Petitioner responded, “Yes, sir.” (Id. at 64–65.) This plea

hearing testimony “carries great weight.” Marks v. Davis, 504 F. App’x 383, 386 (6th Cir. 2012)

(citing Blackledge v. Allison, 431 U.S. 63, 73–74 (1977)). Additionally, through the plea

agreement itself, Petitioner affirmed that he sought to enter “best interest” pleas to the offenses of

conviction in exchange for the agreed-upon sentence, which was set forth in detail. (Doc. No. 6-3

at 13.)

          At the evidentiary hearing on Petitioner’s motions to withdraw, the trial court heard

testimony from Petitioner, Petitioner’s counsel, and Takisha Johnson, Petitioner’s state co-

defendant and the mother of Petitioner’s child. The TCCA extensively summarized this testimony



                                                   13
in its opinion. Valentine II, 2013 WL 4068607, at *5–9. While not entirely inconsistent, there were

some differences between the testimony of Petitioner and Petitioner’s counsel. Judge Gay

generally found that Petitioner’s testimony was not “believable, credible or truthful” (Doc. No. 6-

7 at 118), while crediting counsel’s testimony (id. at 119).

       One important discrepancy in testimony was about when Petitioner received the plea offer.

Petitioner testified that he was essentially blindsided with the offer the day of the hearing. (Id. at

20.) By contrast, counsel testified that he presented the offer to Petitioner at the jail before the day

of the hearing, and Petitioner “gave [him] the impression . . . prior to his plea date that he would

accept that offer.” (Id. at 86–87.) Indeed, counsel testified that he “thought the plea agreement was

a done deal when we came to court that day.” (Id. at 103.) According to counsel, Petitioner was

“very concerned about [his co-defendants] being released as part of any plea agreement,”

especially Johnson. (Id. at 87.) It was not until the day of the hearing, counsel testified, that

Petitioner expressed unwillingness to change his plea before ultimately accepting the agreement.

(Id. at 86–87.) Judge Gay credited counsel’s testimony on this point. (Id. at 119 (“[Counsel] met

with [the ADA] and he met with the defendant many times[.] . . . The testimony is clear that the

defendant gave an initial impression that he would take the offer after it was made.”).)

       Petitioner also testified that counsel told him Judge Gay was “a mean judge [and that you

will have] an all white jury, [and that] you’re going to get the maximum and all that if you don’t

take this.” (Id. at 21.) Counsel categorically denied making these statements. (Id. at 96.) Instead,

he testified that he told Petitioner Judge Gay was a “tough sentencing judge,” and that it was his

opinion that Petitioner would receive a sentence for “a lot more than what the current offer was”

if Petitioner was convicted. (Id. at 96.) Judge Gay found Petitioner’s side of this testimony to be

“unbelievable,” noting that it was “discredited by” counsel. (Id. at 118.)



                                                  14
       In sum, Judge Gay observed the witnesses, considered the available information, and made

the credibility determinations necessary to resolve conflicting testimony. The TCCA adopted these

credibility determinations in affirming the denial of Petitioner’s motions to withdraw. See, e.g.,

Valentine II, 2013 WL 4068607, at *13 (“The proof at the evidentiary hearing shows that trial

counsel met with [Petitioner] several times, provided him with the relevant offer prior to the date

of the plea submission hearing, and thoroughly discussed the offer with him.”). Indeed, the TCCA

found that “the record fully supports the denial” of the motions. Id. at *14.

       A federal habeas court “may not lightly ignore” a state court’s “credibility findings; they

are entitled to ‘great deference’ and ‘must be sustained unless [they are] clearly erroneous,’

particularly in the context of AEDPA-limited habeas review.” Howell v. Hodge, 710 F.3d 381,

386 (6th Cir. 2013) (quoting Felkner v. Jackson, 562 U.S. 594, 598 (2011) (per curiam)).

Moreover, “[a] state court’s determination that a guilty plea was valid is a factual finding entitled

to a presumption of correctness on federal habeas review, rebuttable only by clear and convincing

evidence.” Wright v. Lafler, 247 F. App’x 701, 705 (6th Cir. 2007) (citing Garcia v. Johnson, 991

F.2d 324, 326 (6th Cir. 1993)). Here, Petitioner does not approach the high bar of demonstrating

that the TCCA’s credibility determinations were “clearly erroneous.” Petitioner also has not

established that the TCCA’s determination on the knowing and voluntary nature of his pleas was

unreasonable. For all of these reasons, Petitioner is not entitled to relief on his claim that the trial

court erred in denying the pro se motions to set aside his pleas.

VI.    Motion to Amend

       In May 2019, Petitioner filed a motion to amend the Petition, seeking to add a claim that

the Tennessee Department of Correction (“TDOC”) was holding him in custody after his sentence

expired. (Doc. No. 18 at 2–3.) According to Petitioner, he received a Tennessee Offender



                                                  15
Management Information System Summary on May 3, 2019, stating that his sentence expired on

October 29, 2018. (Id. at 3.) Petitioner requested immediate release from TDOC custody. (Id.)

         Respondent opposes the motion and argues that amending the Petition to add the proposed

claim would be futile for two reasons—Petitioner did not properly exhaust his state court remedies,

and the claim itself is meritless because Petitioner’s sentence was not actually expired when he

filed the motion. 2 (Doc. No. 27 at 4, 7.) More importantly than Petitioner’s proposed sentence-

expiration claim appears to be futile, it is also now moot.

         Petitioner filed a notice with the Court reflecting that he was released from prison on

August 21, 2019, and he updated his address to a residential address. (Doc. No. 29.) Article III of

the Constitution requires “the existence of a live case or controversy” for “the exercise of judicial

power.” Demis v. Sniezek, 558 F.3d 508, 512 (6th Cir. 2009) (citing Lemis v. Cont’l Bank Corp.,

494 U.S. 472, 477 (1990)). Accordingly, “[i]f events occur during the pendency of a litigation

which render the court unable to grant the requested relief, the case becomes moot and . . . falls

outside our jurisdiction.” Howard v. Tennessee, 760 F. App’x 837, 840–41 (6th Cir. 2018) (quoting

Demis, 558 F.3d at 512).

         After “a prisoner’s sentence has expired, . . . ‘some concrete and continuing injury other

than the now-ended incarceration or parole—some ‘collateral consequence’ of the conviction—

must exist if the suit is to be maintained.” Demis, 558 F.3d at 512 (quoting Spencer v. Kemna, 523



2
  As Respondent explains, Petitioner received a “time sheet” that reflected “erroneously awarded . . . jail credit from
October 14, 2010, to September 29, 2011.” (Doc. No. 27 at 8–9.) It appears that the confusion on this point stemmed
from the structure of Petitioner’s sentence—it included one group of concurrent sentences to be served consecutively
to another group of concurrent sentences. Because Petitioner was serving time for his first group of sentences from
October 14, 2010 to September 29, 2011, Petitioner could not receive jail credit for this time on his second, consecutive
group of sentences. (Id. at 8.) Awarding jail credit in this manner is consistent with Judge Gay’s “Order Clarifying
Jail Credit” attached to Petitioner’s reply in support of his motion to amend. (Doc. No. 28 at 6.) There, Judge Gay
clarified that Petitioner’s time served in local jail from September 30, 2009 to September 29, 2011, should be applied
only to Petitioner’s first group of sentences, which are now terminated. (Id.) After Petitioner received the erroneous
time sheet, Respondent “properly recalculated [Petitioner’s] sentence to remove this credit.” (Doc. No. 27 at 9.)

                                                          16
U.S. 1, 7 (1998)). The Court “may presume such collateral consequences when a released

petitioner contests his underlying criminal conviction,” Witzke v. Brewer, 849 F.3d 338, 341 (6th

Cir. 2017) (citing Spencer, 523 U.S. at 12–14), but not where, as here, a released petitioner is

attempting to contest “the length of time he was serving.” See Chouinard v. Guy, No. 3:17-cv-

00003, 2019 WL 1368620, at *3 (E.D. Tenn. Mar. 26, 2019) (“Petitioner is not challenging his

underlying convictions. Instead, he is contesting the revocation of his alternate sentence and the

length of time he was serving following revocation.”).

       Here, through the motion to amend, Petitioner asserts that the TDOC held him in custody

beyond the expiration of his sentence. But Petitioner has since been released from TDOC custody,

and he has not attempted to demonstrate any collateral consequence from the alleged

miscalculation of his sentence expiration date. Because Petitioner has received the relief he

requested for this claim, the claim is now moot. See Lightfoot v. Scutt, No. 11–14967, 2012 WL

2524503, at *2 (E.D. Mich. June 29, 2012) (finding as moot a habeas petitioner’s claims

concerning “an alleged miscalculation of good time credits that purportedly resulted in

imprisonment beyond his maximum sentence” where he was “no longer incarcerated”). The Court,

accordingly, will deny Petitioner’s motion to amend the Petition to include this claim as moot.

VII.   Motion for Discovery

       Finally, Petitioner filed a motion for discovery under Rule 6 of the Rules Governing

Section 2254 Cases (“Habeas Rules”). (Doc. No. 23.) This Rule “embodies the principle that a

court must provide discovery in a habeas proceeding only ‘where specific allegations before the

court show reason to believe that the petitioner may, if the facts are fully developed, be able to

demonstrate that he is . . . entitled to relief.” Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004)

(quoting Bracy v. Gramley, 520 U.S. 899, 908–09 (1997)). Additionally, Rule 6(b) requires that a



                                                  17
request for discovery “include any proposed interrogatories and requests for admission, and must

specify any requested documents.”

       Here, Petitioner’s motion is entirely devoid of specific factual allegations to support his

request for discovery, and it does not comply with Rule 6(b). Instead, Petitioner makes a general

request for “deposition[s], productions of documents or other physical material, physical and

mental examination, requests of admission, written interrogatories, and permission to enter upon

land or other property for inspection or other purposes.” (Doc. No. 23 at 1.) At most, the motion

amounts to an improperly supported “fishing expedition[] based on . . . conclusory allegations.”

Williams, 380 F.3d at 974 (quoting Rector v. Johnson, 120 F.3d 551, 562 (5th Cir. 1997)).

Petitioner, therefore, has not carried his burden of demonstrating good cause to permit discovery

under Habeas Rule 6.

VIII. Conclusion

       For these reasons, the Petition (Doc. No. 1) will be denied, Petitioner’s motion to amend

(Doc. No. 18) will be denied as moot, and Petitioner’s motion for discovery (Doc. No. 23) will be

denied as well. Accordingly, this action will be dismissed.

       Because this constitutes a “final order adverse to” Petitioner, the Court must “issue or deny

a certificate of appealability.” Habeas Rule 11(a). A certificate of appealability may issue only if

Petitioner “has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).




                                                18
Here, the Court concludes that Petitioner has not satisfied this standard, and will therefore deny a

certificate of appealability.

        An appropriate Order is filed herewith.


                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  19
